 


 HCON 111 ENR: Recognizing and supporting the efforts of the United Bid Committee to bring the 2026 Fédération Internationale de Football Association (FIFA) World Cup competition to Canada, Mexico, and the United States.
U.S. House of Representatives
2018-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 111 


June 12, 2018
Agreed to
 
CONCURRENT RESOLUTION 
Recognizing and supporting the efforts of the United Bid Committee to bring the 2026 Fédération Internationale de Football Association (FIFA) World Cup competition to Canada, Mexico, and the United States. 
 
 
Whereas soccer is one of the fastest growing and most popular sports in the world and the FIFA World Cup competition is the single most important event in that sport;  Whereas the United States successfully hosted in nine cities throughout the Nation the 1994 FIFA World Cup competition, which was broadcast to billions of fans around the world and set an attendance record of nearly 3.6 million, which remains unbroken today;  
Whereas the 1994 FIFA World Cup competition served as a catalyst for the increased popularity and development of the game throughout the United States, as well as the introduction of Major League Soccer, the United States national first division professional soccer league;  Whereas United States Soccer Federation and its counterparts in Canada and Mexico have established a United Bid Committee to prepare and submit an unprecedented joint bid to host the 2026 FIFA World Cup competition in North America;  
Whereas Canada, the United States, and Mexico share core beliefs in justice, freedom, equality, and opportunity, and have a long history of partnership, innovation, and growth together on our shared continent;  Whereas for the first time in history the 2026 FIFA World Cup will include teams from 48 nations and presents an opportunity for Canada, Mexico, and the United States as host countries to demonstrate the highest achievable standards and serve as a benchmark for future organizers;  
Whereas North America is home to one of the most competitive and advanced professional sports landscapes in the world that is continually updating to take advantage of the latest innovations and modernizations;  Whereas numerous American cities have been named by the United Bid Committee as candidates to serve as hosts to FIFA World Cup matches in 2026, with each of these cities embodying the diversity and enthusiasm shared by the entire Nation and guaranteeing each participating team and its followers a home team atmosphere;  
Whereas the United States and its neighbors offer FIFA a valuable and receptive market within which to further develop the sport of soccer, which in turn will have significant impact on and off the field in both the United States and throughout the world;  Whereas the United States possesses all necessary state-of-the-art infrastructure in its stadiums and potential host cities to ensure that the competition sets a new standard of quality, comfort, security, and safety for players, officials, spectators, media, and sponsors alike;  
Whereas hosting the 2026 FIFA World Cup in Canada, Mexico, and the United States promises record-setting attendance and financial performance, allowing revenues and tourism generated by the competition to be used for the further development of soccer, FIFA’s objectives of positive social and environmental change, and further economic growth throughout our Nation;  Whereas hosting the 2026 FIFA World Cup competition in Canada, Mexico, and the United States would serve as a tremendous impetus to national and international goodwill, as the competition would bring people from many nations, along with a diverse public, together under one banner of peace, friendship, and spirited and fair competition;  
Whereas the historical tradition of inclusivity in the United States is shared by Canada and Mexico and the three countries are eager to welcome the players, spectators, and visitors who may travel to North America for the 2026 FIFA World Cup games; and  Whereas pursuant to FIFA bidding procedures, the President of the United States and certain Federal agencies have been asked to issue guarantees that upon authorization or appropriation, would establish the conditions required to help make the 2026 FIFA World Cup competition the most successful in history: Now, therefore, be it 
 
That the Congress— (1)recognizes and supports the efforts of the United Bid Committee to bring the 2026 FIFA World Cup competition to Canada, Mexico, and the United States;  
(2)encourages the President of the United States and appropriate Federal agencies to support the United Bid Committee in its efforts to meet all requirements for the United States to jointly host with Canada and Mexico the 2026 FIFA World Cup competition; and  (3)stands prepared to give full consideration to legislative proposals or other requests by the President to provide support related to the 2026 FIFA World Cup competition, if Canada, Mexico, and the United States are selected to host this event.  
 
Clerk of the House of Representatives.Secretary of the Senate.
